Citation Nr: 1136934	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-01 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disorder, also claimed as secondary to a service-connected skin disability.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for headaches, also claimed as secondary to an acquired psychiatric disorder.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a respiratory disability, claimed as upper respiratory infections.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder, also claimed as secondary to a service-connected skin disorder and nonservice-connected respiratory disability.

5.  Entitlement to service connection for a dental disability, claimed as grinding, for VA outpatient dental treatment purposes, also claimed as secondary to an acquired psychiatric disorder.

6.  Entitlement to a rating in excess of 10 percent for tinea versicolor.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to November 1981.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, that denied the Veteran's claims.  In March 2011, the Veteran testified before the Board at a hearing held at the RO.

In September 2002, the RO denied the Veteran service connection for a generalized anxiety disorder (claimed as nervous problems and anxiety attacks).  In June 2006, the Veteran was denied service connection for PTSD.  The Veteran now contends that he has a psychiatric disorder that is related either to his service-connected skin disorder or nonservice-connected respiratory disability.  Accordingly, the Board finds that the claims are most accurately framed as service connection for an acquired psychiatric disability, to include PTSD and anxiety disorder, also claimed as secondary to a service-connected skin disorder or nonservice-connected respiratory disability.

The issues of whether new and material evidence has been submitted to reopen the Veteran's claims for service connection for headaches and a respiratory disability, entitlement to service connection for an acquired psychiatric disorder and a dental disability, and entitlement to an increased rating for a skin disability are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran did not timely appeal a September 2002 rating decision that denied connection for generalized anxiety disorder (claimed as nervous problems/anxiety attacks).

2.  Evidence submitted since the September 2002 rating decision, when considered with previous evidence of the record, relates to an unestablished fact necessary to substantiate the Veteran's claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 2002 rating decision that denied service connection for generalized anxiety disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A September 2002 rating decision denied service connection for a generalized anxiety disorder.  The Veteran did not file a timely appeal of that decision.  Although the RO declined to reopen the claim in a July 2007 rating decision, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 8 Vet. App. 1 (1995).

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  Thus, the September 2002 rating decision became final because the Veteran did not file a timely appeal.

The claim for service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in August 2006.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  Only evidence presented since the last final denial on any basis will be considered, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the September 2002 rating decision, the evidence consisted of service medical records and VA medical records.  The RO found that there was no evidence that the Veteran's generalized anxiety disorder was incurred in or caused by his service.

Evidence added to the record since the time of the last final decision includes service personnel records, additional service medical records, additional VA treatment records, private treatment records, statements in support of the Veteran's claim from the Veteran and his spouse, and the Veteran's March 2011 testimony before the Board.  The new evidence includes a May 2003 VA medical record that states that the Veteran developed anxiety and panic problems during his service.  The Board finds that the evidence received since the last final decision, when presumed credible for the purpose of determining whether to reopen the claim, is new and material evidence and raises a reasonable possibility of substantiating the claim because it addresses a previously unestablished fact, that the Veteran currently suffers from a psychiatric disorder that may be related to his service.

Therefore, the Board finds that new and material evidence sufficient to reopen the claim for service connection for an acquired psychiatric disorder has been received.  New and material evidence having been submitted, the claim for service connection for an acquired psychiatric disorder is reopened, and the appeal is granted to that extent only.


ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder is reopened.  That claim is granted to that extent only.

REMAND

Additional development is needed prior to the disposition of the Veteran's requests to reopen previously denied claims for service connection for headaches and a respiratory disability, claims for service connection for an acquired psychiatric disorder and a dental disability, and a claim for an increased rating for tinea versicolor.  VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development.

Initially, the Board finds that the requirements of VA's duty to notify and assist the claimant have not been met.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

During the pendency of the appeal, effective July 12, 2010, VA amended 38 C.F.R. § 3.304 governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressors.  Since the regulations regarding service connection for PTSD have changed, the Veteran should be informed of the new regulations and they should be considered in adjudicating his claim.

The Veteran contends that he has psychiatric disorders that are related to his service.  Specifically, he contends that he has anxiety and PTSD secondary to a service-connected skin disorder or a nonservice-connected respiratory disability.  In March 2011, the Veteran testified that he has PTSD that is related to trying to stop protesters from entering the Wiesbaden Air Base.  He also testified that the Monhoff Gang or Red Army Faction burned up several privately owned vehicles which caused anxiety.  He was also concerned about the safety of his German wife.

The Veteran's service personnel records indicate that he received Article 15 punishments during service in April 1980, for being intoxicated and absent on guard; May 1980, for being absent from his appointed place of duty and for incapacitation due to intoxication; July and August 1980, for being absent from his appointed place of duty; and September 1980, for failing to report an incident of misconduct.

VA medical records dated in November and July 1998 indicate a diagnosis of anxiety.  A November 1998 report also indicates complaints of panic attacks since 1982.  In February 1999, the Veteran was diagnosed with a panic disorder.  A June 2000 report indicates that the Veteran had anxiety since 1978 when he was hospitalized for treatment of an upper respiratory infection during service.  That report also indicates that he sought treatment for anxiety and panic feelings in 1983 during service in Germany at which time he was diagnosed with generalized anxiety disorder.  Records dated in May 2000 and February 2001 indicate diagnoses of anxiety and generalized anxiety disorder.  In August 2001, the Veteran was diagnosed with a panic disorder.  In a May 2003 report, a VA physician opined that the Veteran developed anxiety and panic problems during his service.  A May 2004 report indicates a history of anxiety that was first recognized when the Veteran was a teenager.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  Although the Veteran is competent to report the onset of psychiatric symptomatology during service, and the continuity of symptoms after service, he is not competent to diagnose or to relate any current psychiatric disability to his active service or to his service-related skin disorder.  As any relationship remains unclear to the Board, the Board finds that a VA examination is necessary in order to fairly decide his claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  This remand will allow service connection for all current psychiatric disorders to be considered.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The examiner on remand should specifically reconcile the opinion with the May 2003 and May 2004 VA opinions and any other opinions of record.

With respect to the Veteran's claim for an increased rating for tinea versicolor, the Veteran was afforded VA examinations in July 2003, March 2006, and May 2010.  However, in March 2011 the Veteran testified that the May 2010 VA examination was inadequate because the examiner failed to examine the skin underneath his beard and scalp and his legs.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).

Although the Veteran's last VA examination is not necessarily too old, the Veteran contends that the May 2010 VA examiner failed to examine his entire body.  The Veteran has also indicated that he received emergency room care for an abscess on his neck after the May 2011 VA examination.  Additionally, because updated VA treatment records and private treatment records have been requested, the prudent and thorough course of action is to afford the Veteran a VA examination that includes unretouched color photographs of the affected areas, to ascertain the current nature and severity of his skin disorder.

It also appears that additional records should be obtained.  A review of the claims file shows that the most recent VA medical records are dated in February 2009.  To aid in adjudication, any subsequent VA medical records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  In addition, in March 2011 the Veteran testified that he began receiving benefits from the Social Security Administration (SSA) in 2004 for PTSD.  Since the SSA decision and the records upon which that grant of benefits was based are not included in the claims folder and may be relevant to the claims on appeal, those records should also be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Finally, the Veteran contends that he received treatment for an abscess on his neck from the Charleston Area Medical Center and treatment for an upper respiratory infection at Fort Sill, Oklahoma.  Accordingly, the Veteran's private treatment and additional service treatment records should also be obtained.

In addition, the Board notes that the claim for service connection for a dental disability and the request to reopen a previously denied claim for service connection for headaches, both claimed as secondary to an acquired psychiatric disorder, are inextricably intertwined with the remanded claim for service connection for an acquired psychiatric disorder.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice that includes information on how to substantiate all the elements of the claim for service connection for PTSD pursuant to 38 C.F.R. § 3.304(f)(3) (effective July 12, 2010).

2.  Contact the United States Army Personnel Center, or any other appropriate service department office, and obtain complete service treatment records that specifically include any mental health or psychiatric treatment records and any hospital treatment records from Fort Sill, Oklahoma.  A formal determination, pursuant to 38 C.F.R. § 3.159(c)(2), must be entered if it is determined that the above records or information do not exist or that efforts to obtain them would be futile.  In the event that it is determined that the records are unavailable, provide the Veteran with appropriate notice under 38 C.F.R. § 3.159(c), and give him an opportunity to respond.

3.  Obtain the Veteran's VA treatment records dated since February 2009.

4.  After obtaining the necessary authorization, secure the records pertinent to the Veteran's claim for Social Security disability benefits and the medical records relied upon concerning that claim.

5.  After obtaining the necessary authorization, obtain the Veteran's private treatment records from the Charleston Area Medical Center in Charleston, West Virginia, and any additional providers and treatment records identified by the Veteran.  All attempts to secure the records must be documented in the claims folder.

6.  Schedule a VA examination with a psychiatrist or psychologist to determine the nature and etiology of any current acquired psychiatric disorder, including PTSD and anxiety disorder.  The examiner should review the claims file and should note that review in the report.  The examiner should specifically attempt to reconcile and discuss the opinion with all other opinions of record, including the May 2003 and May 2004 VA opinions.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following opinions:

(a)  Diagnose all current psychiatric disorders and provide a full multiaxial diagnosis pursuant to DSM-IV.  The examiner should specifically state whether or not a diagnosis of PTSD is appropriate and should state whether or not each criterion for a diagnosis of PTSD pursuant to DSM-IV is met.

(b)  For each psychiatric disorder diagnosed, to specifically include PTSD and anxiety disorder, the examiner should opine as to whether it is at least as likely as not (50 percent or more probability) that each psychiatric disorder was incurred in or is due to or the result of the Veteran's service, or was present during his service.  The examiner must consider the Veteran's statements and March 2011 testimony, in addition to his statements regarding the incurrence of a psychiatric disorder, and his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

(c)  If a DSM-IV diagnosis of PTSD is warranted, is it at least as likely as not (50 percent or more probability) that any of the stressors claimed by the Veteran are related to his fear of hostile military or terrorist activity during service?  Fear of hostile military or terrorist activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2010).

(d)  Is there clear and unmistakable evidence that any psychiatric disorder pre-existed the Veteran's active service?

(e)  If so, is it as likely as not (50 percent or more probability) that any preexisting psychiatric disorder underwent a permanent increase in severity beyond the natural progression of the disease, during or as a result of his service?  The examiner should specifically state whether any permanent increase in the underlying pathology was due to the natural progress of the disorder.

(f)  Is it at least as likely as not (50 percent or more probability) that any psychiatric disorder is proximately due to or the result of the service-connected skin disorder?

(g)  Is it at least as likely as not (50 percent or more probability) that any psychiatric disorder has been aggravated (increased in severity beyond the natural progress of the disorder) by the service-connected skin disorder?

7.  Schedule a VA dermatology examination to determine the current nature and severity of the Veteran's service-connected skin disorder.  If possible, the examination should be scheduled during a flare-up of the Veteran's skin disorder.  The examiner should review the claims file and should note that review in the report.  The examiner should discuss the clinical findings in relation to the pertinent evidence of record, including the Veteran's March 2011 testimony; July 2003, March 2006, and May 2010 VA examinations; and VA treatment records.  The examination report should indicate what percentage of the entire body and what percentage of exposed areas are affected by the skin disorder and should include unretouched color photographs.  The examiner should state whether intermittent systemic therapy or other immunosuppressive drugs are required, and if so, the duration of that treatment required during the past 12-month period.  The examiner should also provide measurements of the length, width, and number of any scars and state whether any scar is superficial and unstable, superficial and painful on examination, unstable or painful, or causes a limitation of function of the part affected.  The examiner should also state what impact, if any, the Veteran's skin disorder has on his employment and daily living.

8.  Then, readjudicate the claims.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


